Citation Nr: 1435167	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for service connection for cause of the Veteran's death.

2. Service connection for cause of the Veteran's death.

3. Entitlement to nonservice-connected death pension benefits.

4. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from September 1941 to October 1942, and from June 1945 to December 1945.  Records show that he was a prisoner of war (POW) from April 10, 1942 to October 7, 1942.  He died in October 1985.  The appellant claims as his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record and the Virtual VA paperless claims processing system.

The issue of service connection for cause of the Veteran's death is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a September 1994 decision, the RO denied service connection for cause of the Veteran's death; the appellant did not appeal this decision.  New and material evidence was not received within one year of the notification.

2. The evidence received since the September 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran had service with the Philippine Commonwealth Army.

4. At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1. The September 1994 decision that denied the claim for service connection for the cause of the Veteran's death is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to VA nonservice-connected death pension benefits are not met. 38 U.S.C.A. §§ 107, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.6, 3.40, 3.41 (2013). 

4. The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to assist the Veteran in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

With regard to the claim for nonservice-connected death pension benefits and accrued benefits, where the law, and not the evidence, is dispositive, the VCAA is not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As discussed below, the undisputed nature of the Veteran's service precludes the appellant's entitlement to non-service-connected death pension benefits and accrued benefits as a matter of law.  Consequently, the VCAA is inapplicable to these claims.

II. New and material evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

By an October 1987 rating decision, the RO denied the claim for service connection for the cause of the Veteran's death.  The appellant did not appeal this decision. 

Thereafter, the Veteran's surviving child filed a claim to reopen in June 1994.  Service connection for cause of the Veteran's death was denied in a September 1994 decision.  At the time of the September 1994 decision, the record included the claim, applications for death pension received in September 1987 and June 1994, service treatment records, and the Veteran's death certificate.  The RO denied the claim on the basis that it was not well-grounded.

The relevant evidence received since the September 1994 decision includes a certificate dated in September 2006, provided by the doctor who certified the death certificate.  The doctor indicated that the Veteran died without medical attention.  He further indicated that he based the diagnoses of myocardial infarction and hypertension on the Veteran's relative's subjective reports.  

The appellant has asserted that service connection is warranted based on the Veteran's POW status.  In that regard, arteriosclerosis is one of the disabilities for which service-connection may be granted on a presumptive basis, both as a chronic disease and for former POWs who were interned or detained for not less than 30 days. See 38 C.F.R. §§ 3.307 (a) (5), 3.309 (a) and (c)(2).

In light of the regulations and the doctor's certificate, the Board finds the appellant's contentions are new and material to the claim, such that a VA opinion is warranted.  Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects.  Accordingly, the application to reopen the claim for the cause of the Veteran's death is reopened.

III. Nonservice-Connected Death Pension

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements. 38 U.S.C.A. § 1541.  An appellant's entitlement to a non-service-connected death pension requires, among other things, that the Veteran had active military service for 90 days or more during a period of war or that he was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability. See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4). 

There is no claim or evidence that the Veteran was receiving or entitled to receive compensation for a service-connected disability at any time.  The Veteran was not in receipt of service connection for any disability during his lifetime and had no pending claims for service connection.  Therefore, the appellant could only be entitled to non-service-connected death pension benefits if the Veteran's service rendered her eligible for these benefits.

The service department records in the claims file reflect that the Veteran's only service was as a member of the Philippine Commonwealth Army.  Eligibility for VA benefits generally is governed by statutes and regulations that define an individual's legal status as a Veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). "Active military, naval, and air service" includes active duty. In turn, "active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

There are various provisions specifically governing the types of Philippine service that are recognized for purposes of non-service-connected death pension.

Service of persons enlisted under § 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. 

Moreover, persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces. Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has certified that the Veteran's service consisted of service with the Philippine Commonwealth Army September 1941 to October 1942, and from June 1945 to December 1945.  As this is the only type of the Veteran's service indicated by the service department records in the claims file, and there is no allegation or evidence that the Veteran had any other types of service, the appellant cannot establish entitlement to non-service-connected pension benefits based on the Veteran's service.  The Board is legally precluded from finding otherwise 38 C.F.R. § 20.101.  The appellant has provided no evidence that would warrant a request for re-certification of service. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application. 38 U.S.C.A. § 5107(b).

IV. Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, there is no documentation in the claims file indicating that the Veteran had any claim for benefits pending at the time of his death.  The appellant has not made any specific contentions regarding entitlement to accrued benefits.  In this regard, the claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death but not adjudicated.

Therefore, the Board finds that there was no pending claim at the time of the Veteran's death. Accordingly, given that there were no claims pending at the time of the Veteran's death, there are no accrued benefits payable to the appellant.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application. 38 U.S.C.A. § 5107(b).

ORDER

The application to reopen claim for service connection for the cause of the Veteran's death is granted.

Entitlement to VA nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant is claiming service connection for the cause of the Veteran's death.  At the time of the Veteran's death, service connection was not in effect for any disability.  The Veteran died in October 1985.  The Veteran's death certificate listed acute myocardial infarction as the immediate cause of death and hypertension as the underlying cause of death.  

In a statement dated in September 2006, the doctor who certified the death certificate indicated that the Veteran died without medical attention.  He further indicated that the diagnoses of acute myocardial infarction and hypertension were based on subject reports provided by the nearest relative.  

In light of the Veteran's POW status, the Board notes that 38 C.F.R. § 3.309(c) states that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), are diseases to which the presumptive of service connection applies for POWs.  Accordingly, the Board finds that a VA opinion is necessary to determine whether the Veteran's death was caused by his service, in light of the regulations pertaining to chronic diseases and POWs.

Additionally, the AOJ should request that the appellant provide clinical records dating at least one year prior to the Veteran's death showing treatment for atherosclerotic heart disease or hypertensive vascular disease including hypertensive heart disease and their complications including myocardial infarction, congestive heart failure, and arrhythmia. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and request that she submit any outstanding clinical records for the Veteran dating back to at least one year prior to his death. She should be informed that, in the alternative, she may provide the names and addresses of any health care providers who provided treatment with authorization for VA to obtain such evidence on her behalf.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file.

2. After completion of the above development, the AOJ should forward the claims file to a VA examiner.  The examiner should review the claims folder and documents contained in the electronic claims folder.  The examiner is requested to provide the following opinion: 

a) The VA examiner should indicate whether it is at least as likely as not that the Veteran's POW experience caused or contributed to the Veteran's death. 

b) The VA examiner should indicate whether is it at least as likely as not (i.e., a 50 percent or better probability)  that any disease in 38 C.F.R. § 3.309(c), including heart disease and its complications and nutritional deficiency, caused or materially contributed to the Veteran's death.

The examiner should specifically address the findings listed on the Veteran's death certificate and the medical certificate dated September 2006.

A complete rationale for any opinions expressed must be provided.

3. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


